Citation Nr: 0914762	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-14 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

Procedural history

Service connection for bilateral hearing loss was granted in 
the above mentioned August 2005 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  
The Veteran disagreed with the RO's initially assigned 
disability rating in a December 2005 Notice of Disagreement 
(NOD), and subsequently perfected an appeal as to that issue.  

The Board notes that the RO has construed the Veteran's 
December 2005 filing as a new claim for an increased rating, 
and continued the Veteran's noncompensable rating in a 
subsequent March 2006 rating decision.  The Board however 
construes the statement received in December 2005 as a timely 
NOD with respect to the initial noncompensable rating of the 
Veteran's service-connected bilateral hearing loss.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant]. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Lincoln RO in July 2007.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In an October 2008 decision, the Board remanded the Veteran's 
claim for further procedural and evidentiary development.  
Such was achieved, and the RO readjudicated the Veteran's 
claim in a January 2009 Supplemental Statement of the Case 
(SSOC).  The Veteran's claims file has been returned to the 
Board for further appellate review.
Issues not on appeal

In the above referenced October 2008 decision, the Board also 
denied the Veteran's claims of entitlement to service 
connection for asthma; a skin disorder to include a rash of 
the upper arms, jungle rot, and jock itch; arthritis of the 
hands; arthritis of the elbow; and gastrointestinal disorder 
to include GERD.  Additionally, the Board denied the 
Veteran's claim for an initial disability evaluation in 
excess of 20 percent for a lumbar spine disorder.  The 
Board's decisions are final.  See 38 C.F.R.              § 
20.1100 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is currently 
manifested by an average pure tone threshold of 47.5 decibels 
in the right ear, with speech recognition ability of 96 
percent, and an average pure tone threshold of 41.25 decibels 
in the left ear, with speech recognition ability of 98 
percent.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
Veteran with notice under Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), to obtain any recent VA medical center 
records pertaining to the Veteran's bilateral hearing loss, 
and to schedule the Veteran for an audiological examination.  
The AOJ was then to readjudicate the claim.

The Veteran was furnished with Vazquez notice in a November 
2008 letter, which will be described in detail in the VCAA 
section immediately following.  

Additionally, the November 2008 letter specifically requested 
that the Veteran furnish the dates and places of treatment 
for any recently received treatment at a VA facility.  The 
Veteran did not respond to the letter.  Further, a report 
documenting the Veteran's medical care at the VA Medical 
Center in Omaha, Nebraska indicates that the Veteran received 
no treatment for hearing loss from April 17, 2007 to 
September 16, 2008.  

Pursuant to the prior Remand, the Veteran was afforded a VA 
audiological examination in January 2009.  Thereafter, the 
Appeals Management Center (AMC) readjudicated the claim in 
the January 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in 
letters from the RO dated December 21, 2005 and November 7, 
2008, which informed him that "the evidence must show that 
your service-connected condition has gotten worse."  The 
Board observes that the Veteran was also informed of the 
evidentiary requirements to substantiate claims for an 
increased disability rating in a letter from the RO dated 
March 20, 2006, which will be further referenced below.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the December 2005 and 
November 2008 letters.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers and the Social Security Administration.  The 
letters indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claim.  With respect 
to private treatment records, the letters informed the 
Veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with each letter was a copy of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The December 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we'll notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the November 2008 VCAA letter, page 4.  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the December 2005 VCAA letter, page 3; see also the November 
2008 VCAA letter, page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the April 2006 
letter from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in August 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2005, 
March 2006, and November 2008 VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  As noted above, the Veteran testified before the 
undersigned at the RO in July 2007.  Additionally, the 
Veteran's claim was readjudicated in the January 2009 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

While the present case involves an appeal of the initial 
disability evaluation assigned for his hearing loss, the 
Board observes that the Veteran has also been furnished with 
a November 2008 letter referencing Vazquez-Flores v. Peake.  
He was advised that a disability "rating can be changed if 
your condition changes," and "we will assign a rating from 
0 to as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate his hearing loss through the use of diagnostic codes, 
specifically Diagnostic Code 6100 [hearing impairment].  
Accordingly, the Board finds that the Veteran has received 
VCAA notice contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient treatment records, and afforded the Veteran VA 
audiological examinations in June 2005, January 2006, and 
January 2009.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a service organization, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  Most recently, his accredited representative 
presented a statement dated January 28, 2009.  As was noted 
in the Introduction, the Veteran testified before the 
undersigned at the RO in July 2007.  

Accordingly, the Board will proceed to a decision.


Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's NOD as to his initially 
assigned disability rating for his service-connected 
bilateral hearing loss was received in December 2005, after 
the amended regulations became effective.  Thus, the 
Veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.


Analysis

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Applying the findings of the January 2009 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned noncompensable 
hearing loss evaluation at this time.  

The January 2009 VA examination shows that the Veteran's 
right ear manifests an average puretone threshold of 47.5 
decibels, and speech discrimination of 96 percent.  See the 
January 2009 VA examiner's report, page 2.  Reference to           
38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.

The January 2009 VA examination also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
41.25 decibels, and speech discrimination of 98 percent.  See 
the July 2006 VA examiner's report, page 2.  Reference to 
38 C.F.R. § 4.85, Table VI, also shows the Veteran's left ear 
hearing loss to be Level I impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a left and right ear with respective Level 
I hearing loss, a noncompensable (zero percent) disability 
rating is assigned.  

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the January 2009 VA examination only one of 
the four specified frequencies in the left ear was 55 dB or 
more, and only two of the four specified frequencies in the 
right ear was 55 dB or more.  Therefore, 38 C.F.R. § 4.86(a) 
is not applicable.  With respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing tests do not show a 
result of 70dB or more at 2000 Hz for either ear.  Therefore, 
38 C.F.R. § 4.86(b) is not applicable.  The Veteran's pattern 
of hearing impairment is not an exceptional one based on the 
January 2009 audiometric examination.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results. 
See Lendenmann, supra. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, January 28, 2005.  The medical evidence of record 
[in particular the Veteran's three VA audiological 
examinations in June 2005, January 2006, and January 2009], 
shows that throughout the appeal period the Veteran's hearing 
has remained stable and Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 0 percent.  Accordingly, staged ratings 
are not applicable.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  With respect to hospitalization, there has 
been none for service-connected bilateral hearing loss.  
Additionally, there is no evidence of record that there has 
been any marked interference in the Veteran's employment due 
to service-connected hearing loss.  The Veteran reported no 
interference with employment due to hearing loss during his 
three VA audiological examinations, and the examiners 
similarly did not identify any such interference.  Indeed the 
January 2006 VA examiner noted that the Veteran "continues 
to work as a diesel mechanic."  See the January 2006 VA 
examiner's report, page 2.  

Finally, there is no competent medical evidence of an 
exceptional or unusual clinical presentation with regards to 
the Veteran's hearing loss.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


